Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 6/14/2021
3.	Claims 1-20 are pending. All the pending claims are examined herein below.
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims 1-14 is persuasive, and accordingly these claims are allowed. 
In regard to claims 15-20, the applicant argues Wood, JR. does not teach “gather state information associated with one or more services available through the text field, the state information indicating a context of a document being processed at the text field." But the applicant argument directed to claims 15-20 are not persuasive because Wood, JR. reads on “gather” features as given rejection below.  Accordingly claims 15-20 are still rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood, JR. et al (US 2017/0277498 A1) .

multifunction device 100, Fig. 1A), comprising: a non-transitory machine-readable medium ([0031] Device 100 includes memory 102 (which optionally includes one or more computer readable storage mediums),  to store instructions; one or more processors (processor(s) 120) to execute the instructions; a memory (memory 102) coupled to the one or more processors (processor(s) 120), the memory to store instructions which, when executed by the one or more processors, cause the one or more processors to: 
activate a text field on an input device ([0294] In some embodiments, while the first user interface is displayed on the display of the first electronic device, the first electronic devices receives (1304), from the second electronic device, an indication that text input is needed for the text input user interface displayed on the separate display device, such as in FIG. 12E (e.g., a text field in the text input user interface has been selected, a soft keyboard has been displayed in the text input user interface, a current focus in the text input user interface has been moved to a soft keyboard displayed in the text input user interface, etc.). Also see Pars. 0273 and 0299).
detect a host device having support for a remote input service ([0147] In some embodiments, display controller 508 causes the various user interfaces of the disclosure to be displayed on display 514. Further, input to device 500 is optionally provided by remote 510 via remote interface 512, which is optionally a wireless or a wired connection. In some embodiments, input to device 500 is provided by a multifunction device 511 (e.g., a smartphone) on which a remote control application is running that configures the multifunction device to simulate remote control functionality, [0216] In some embodiments, the electronic device detects (934) a second touch input on the touch-sensitive surface (e.g., a touchpad or a touchscreen capable of detecting an intensity of one or more contacts on the touchpad or touchscreen) of the input device (e.g., a remote control, a mobile telephone, or a media playback device controlling a set-top box), also see Par .0229);
gather state information associated with one or more services available through the text field, the state information indicating a context of a document being processed at the text field ([0108] In some embodiments, application 136-1 includes application internal state 192, which indicates the current application view(s) displayed on touch-sensitive display 112 when the application is active or executing. In some embodiments, device/global internal state 157 is used by event sorter 170 to determine which application(s) is (are) currently active, and application internal state 192 is used by event sorter 170 to determine application views 191 to which to deliver event information. Also see Pars. 0181);
 transmit the state information to the host device ([0241] In some embodiments, while concurrently displaying, on the display, the remote control user interface element and the content user interface element, the electronic device receives (1108) an input (e.g., a touch input, such as a tap or a swipe input), via the one or more input devices, at the first electronic device, and in response to receiving the input, in accordance with a determination that the input was received at a respective control (e.g., a play/pause button, a menu button, a back button, etc.) of the first set of controls, the electronic device initiates (1110) an operation to navigate the user interface displayed on the remote display by the second electronic device, such as in FIG. 10C (e.g., by transmitting a corresponding command from the first electronic device to the second electronic device) in accordance with the input received at the respective control. For example, in response to the receiving the input, navigating menus displayed by the second electronic device, changing a user interface object having current focus in a collection of user interface objects displayed by the second electronic device, etc. [0270] In some embodiments, when electronic device 500 determines that text input is needed for text input user interface 1202, electronic device 500 transmits an indication of such need to device 511, which device 511 receives, so that device 511 is aware of the need for text input for text input user interface 1202. Device 511, in turn, responds accordingly);
receive an input operation from the host device, wherein the input operation is an insertion text event associated with an event system of the electronic device; and apply the input operation to the text field ([0286] In some embodiments, in response to determining that text input is needed for text input user interface 1202, electronic device 500 only transmits an indication of the need for the text input to a subset of the devices with which electronic device 500 is in communication. In some embodiments, electronic device 500 transmits the indication to different devices in accordance with different criteria being satisfied. For example, 1) the one or more closest devices to electronic device 500 optionally are the devices that receive the indication; 2) one or more devices that are associated with (e.g., logged into) a user account that is authorized on electronic device 500 are optionally the devices that receive the indication;  Also see Pars. [0270, 0272 and 0273).  

As per claim 16, Wood further discloses a communication interface (e.g. RF circuity 108, Fig. 1A, or network communication interface 360, Fig. 3) to establish a communication connection with the host device.  

As per claim 17, Wood further discloses that the memory further to store instructions which, when executed by the one or more processors, cause the one or more processors to: update the state information associated with the text field after application of the input operation to the text field wherein the state information includes an active set of views in a view hierarchy on the electronic device and the insertion text event is generated based on the active set of views ([0055] Device/global internal state 157 includes one or more of : active application state, indicating which applications, if any, are currently active; display state, indicating what applications, views or other information occupy various regions of touch screen display 112; sensor state, including information obtained from the device's various sensors and input control devices 116; and location information concerning the device's location and/or attitude. [0116] Active event recognizer determination module 173 determines which view or views within a view hierarchy should receive a particular sequence of sub-events. In some embodiments, active event recognizer determination module 173 determines that only the hit view should receive a particular sequence of sub-events. In other embodiments, active event recognizer determination module 173 determines that all views that include the physical location of a sub-event are actively involved views, and therefore determines that all actively involved views should receive a particular sequence of sub-events. In other embodiments, even if touch sub-events were entirely confined to the area associated with one particular view, views higher in the hierarchy would still remain as actively involved views. Also see Par. 0129).

As per non-transitory machine-readable medium claims 18-20, these claims recite languages similar to that of electronic device claims 15-17, respectively. Thus, claims 18-20 are rejected under the same citations/rationales given to the electronic device claims. 	 			
Allowable Subject Matter
6.	Claims 1-14 are allowed. The prior art of records fail to teach the limitations of these claims as amended. Further prior art searches failed to produce any relevant results.
 
CONCLUSION


US 20150378576 A1:  TITLE:  REMOTE VIEWPORT MANAGEMENT
[0003] Aspects of the present invention may be directed to a method of using a companion device to control a process running on a primary device.

US 20150067486 A1:TITLE: METHOD AND APPARATUS FOR MANAGING AUTO-CORRECTION IN MESSAGING.
[0037] Communication system 500 can be overlaid or operably coupled with devices 100 and 200 and communication system 400 as another representative embodiment of communication system 400. System 500 enables detecting in a corrected text message an auto-correction by the first communication device of a target word of a group of words, detecting an input command requesting a transmission of the corrected text message to a second communication device, presenting a correction alert indicating the target word that has been auto-corrected, and presenting an option for modifying the target word. The transmission of the corrected text message to the second communication device can be limited to after the option for modifying is presented at the first communication device.

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173